 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9
10 UNITED STATES OF AMERICA,                        Case No. 13CR3781-JLS
11               Plaintiff,                         ORDER DENYING REQUEST FOR
12         v.                                       APPOINTED COUNSEL AND
                                                    GRANTING MOTION FOR ORDER
13 JOHN BERTRAND BELIVEAU, JR.,                     OF GARNISHMENT
14               Defendant and Judgment Debtor,
15 MEMBERS 1ST FEDERAL CREDIT UNION,
16
           Garnishee.
17
18
19        This matter is before the Court for entry of an Order of Garnishment, pursuant to
20 18 U.S.C. § 3613 and 28 U.S.C. § 3205 of the Federal Debt Collection Procedure Act
21 (FDCPA), against the substantial nonexempt property of Defendant-Judgment Debtor
22 John Bertrand Beliveau, Jr. (hereinafter Judgment Debtor).
23        The United States filed an Application for Writ of Garnishment seeking any
                                                                      st
24 substantial nonexempt property of Judgment Debtor held by Members 1 Federal Credit
25 Union (hereinafter Garnishee). A Writ of Garnishment was served on Garnishee, who filed
26 an Answer stating that property of Judgment Debtor was in its custody, control or
27 possession.
28
 1         Judgment Debtor and Mary Beliveau (hereinafter Interested Party) were served with
 2 the Application for Writ of Garnishment, Clerk’s Notice of Post-Judgment Garnishment
 3 and Instructions to Judgment Debtor, Writ of Garnishment, and Answer of Garnishee.
 4 Judgment Debtor and Interested Party were notified of the right to claim an exemption,
 5 object to Garnishee’s Answer, and request a hearing. On May 12, 2021, the Court denied
 6 Judgment Debtors claims for exemption, request for hearing and request to transfer the
 7 hearing to Kentucky. [Doc. No. 325.] Judgment Debtor did not file an objection to
 8 Garnishee’s Answer and the statutory time period to do so has elapsed. Interested Party
 9 did not file a claim for exemption, objection to Garnishee’s Answer, or a request for a
10 hearing, and the statutory time period to do so has elapsed. Judgment Debtor filed a request
11 for appointed counsel.
12         This Court DENIES Judgment Debtor’s request for appointed counsel for the
13 reasons set forth in the Government’s Response in Opposition filed on May 17, 2021.
14         IT IS FURTHER ORDERED that the Court GRANTS the United States’ Motion
15 for Order of Garnishment. IT IS HEREBY ORDERED that pursuant to 28 U.S.C.
16 § 3205(c)(7), Garnishee shall pay to the Clerk of Court the nonexempt property it has in its
17 custody, control, or possession that belongs to or is due to Judgment Debtor from the date
18 Garnishee was served with the Writ of Garnishment and continuing up to the amount of
19 debt owed by Defendant-Judgment Debtor. As of July 7, 2021, the current balance owed
20 to the United States is $19,918,497.94.
21         IT IS FURTHER ORDERED that pursuant to 28 U.S.C. § 3205(c)(10), Garnishee
22 continue said payments until Judgment Debtor’s debt to the United States is paid in full,
23 exhaustion of Judgment Debtor’s property in the custody, control, or possession of
24 Garnishee, or until further order of this Court.
25         IT IS FURTHER ORDERED that Garnishee shall include Case No. 13CR3781-JLS
26 on all checks and make checks payable to the Clerk of Court. Garnishee shall mail
27 payments to the Clerk of Court, United States District Court for the Southern District of
28 California, 333 West Broadway, Suite 420, San Diego, California 92101.
                                               2
 1         IT IS FURTHER ORDERED that the Government shall serve this Order on the
 2 Judgment Debtor, Interested Party and Garnishee.
 3         IT IS SO ORDERED.
 4
     Dated: July 9, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            3
